Exhibit 10.2
 
Respect Your Universe, Inc.
(the “Company”)
 
Management’s Discussion and Analysis of Operations
for the three months ended March 31, 2014
 
May 30, 2014
 
INTRODUCTION
 
The following management’s discussion and analysis (“MD&A”) is a review of
operations, current financial position and outlook for the Company and should be
read in conjunction with the Company’s unaudited consolidated financial
statements for the three months ended March 31, 2014 and the Company’s audited
consolidated financial statements for the year ended December 31, 2013. Readers
are encouraged to review the Company’s financial statements in conjunction with
this document, copies of which are filed on the SEDAR website at www.sedar.com.
The Company prepares its financial statements in accordance with generally
accepted accounting principles in the United States. All dollar figures included
herein are quoted in U.S. dollars unless otherwise noted. This discussion and
analysis is prepared as of May 30, 2014.
 
This information should be read in conjunction with the condensed financial
statements and notes thereto. This discussion highlights key information as
determined by management, but may not contain all of the information that is
important to you. For a more complete understanding, the following should be
read in conjunction with our 2013 Annual Report on Form 10-K as amended,
including the audited financial statements therein (and notes to such financial
statements) and Management’s Discussion and Analysis of Financial Condition and
Results of Operations contained in that report.
 
This management’s discussion and analysis (“MD&A”) contains forward-looking
statements. Forward-looking statements may also be made in the Company’s other
reports filed with or furnished to the United States Securities and Exchange
Commission (the “SEC”) or Canadian securities commissions. In addition, from
time to time, the Company through its management may make oral forward-looking
statements. Forward-looking statements are subject to risks and uncertainties
that could cause actual results to differ materially from such statements. The
words “believe,” “expect,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,”
“will,” “may,” “should,” “could,” “would,” “likely” and similar expressions are
intended to identify forward-looking statements. These statements are not
guarantees of future performance, and therefore you should not put undue
reliance upon them. Some of the factors that may cause actual results to differ
materially from those indicated in these statements are found in the section
“Risk Factors” in this MD&A, and also include without limitation:
 
 
•
Our dependence on additional financing to sustain our business;

 
 
•
our cash flow problems have caused us to be delinquent in payments to vendors
and other creditors;

 
 
•
our failure to comply with the agreements relating to our outstanding
indebtedness, including as a result of events beyond our control, could result
in an

 
 
•
event of default that could materially and adversely affect our results of
operations and our financial condition;

 
 
•
unique difficulties and uncertainties inherent in the apparel business;

 
 
•
changes in general economic or market conditions that could impact consumer
demand for our products;

 
 
•
our sales and profitability may decline as a result of increasing product costs
and decreasing selling prices;

 
 
 

--------------------------------------------------------------------------------

 
 
 
•
risks associated with our product lines, including our ability to launch
additional product lines in the future, the fluctuating cost of raw materials,
and our dependence on third party suppliers;

 
 
•
our ability to execute on our business plan;

 
 
•
our ability to compete with other companies with greater resources than we have;

 
 
•
the enforceability of our intellectual product rights;

 
 
•
our ability to retain the services of our senior management and key employees;

 
 
•
our ability to sell excess inventory; and

 
 
•
our ability to renew leased retail facilities.

 
The forward-looking statements contained in this MD&A reflect our views and
assumptions only as of the date of this MD&A. The Company undertakes no
obligation to update or revise any forward-looking statements after the date on
which the statement is made, except as required by applicable law, including the
securities laws of the United States and Canada.
 
As used in this MD&A and unless otherwise indicated, the terms “we”, “us”,
“our”, “Company”, and “RYU” refer to Respect Your Universe, Inc. Unless
otherwise specified, all dollar amounts are expressed in United States dollars.
 
BUSINESS OF THE COMPANY
 
Overview
 
We are an active lifestyle apparel brand focused on the needs of individuals and
athletes alike. Our men's and women's performance and active wear lines are
specially designed for people who love to move, feel comfortable and look great.
Crafted from organic and/or recycled materials, our products are also designed
to help nurture the environment.
 
We were incorporated in the State of Nevada in November 2008. Our corporate
headquarters and operations are located in Portland, Oregon, a major hub in our
industry. We have a senior leadership team with extensive experience in the
retail and apparel industry. All products are designed, developed and tested at
our corporate headquarters, and production takes place in top-grade factories in
our industry.
 
We sell our products through three primary channels: wholesale, retail and
e-commerce. Our initial product line launched in February 2012, which coincided
with the roll out of our online store at ryu.com. In October 2012, we opened our
first retail store located at The Shoppes at the Palazzo in Las Vegas, Nevada,
and in December 2013, we opened our second retail store located at Westlake
Center in downtown Seattle, Washington. The Las Vegas landlord elected to
terminate our lease so our retail store was closed in February 2014. We continue
to operate and evolve our wholesale channel through a variety of customers.
 
In the fourth quarter of 2012, our management determined that we were no longer
a development stage enterprise based on the following three circumstances:
 
Product Lines
 
Our products include performance and lifestyle apparel and accessories that are
environmentally friendly and meet the demands of an active lifestyle. Our men’s
and women’s apparel lines are comprised of up to 90 percent organic and recycled
materials, utilizing top-grade yarn and fabric suppliers throughout the world.
We currently market two commercial product lines targeted for the Spring/Summer
(“Spring”) and Fall/Holiday (“Fall”) seasons. We released a limited Spring 2013
line in March 2013 that included approximately 18 new men’s and women’s styles.
Approximately 10 additional styles were designed for the Fall 2013 season and
have received these styles at our warehouse as of September 2013.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Our Spring 2014 line has been designed and developed. It includes approximately
20 new men’s and 20 new women’s styles as well as additional accessories and a
limited number of carryover styles. Many of these styles have been received at
our warehouse and will continue to be received as funds are available to satisfy
purchase obligations. Our Fall 2014 line has been designed and production is
expected to begin as funds become available.
 
OVERALL PERFORMANCE
 
Although our operations began in 2009, we did not emerge from a development
stage until the fourth quarter of 2012. Activities before 2012 included product
research and development, establishing supply sources, developing markets,
recruiting personnel and raising capital. In January 2012, we launched our
initial men’s line with a limited number of styles of apparel and accessories.
This line was made available to retailers in January 2012 and
direct-to-consumers through our web store in February 2012. In July 2012, we
added to our men’s line and introduced our first line of women’s apparel and
accessories. In late October 2012, we opened our first retail store in Las
Vegas, Nevada.
 
Sales generated in 2012 fell significantly short of expectations. Management
attributes this shortfall primarily to the Company’s initial positioning as a
premium performance apparel brand within the niche sport of Mixed Martial Arts
(MMA), lower than expected sales generated through our association with a major
MMA promoter, as well as an emphasis on generating a significant percentage of
total sales through an undeveloped wholesale channel. Consequently, we carried
significant excess inventory as of December 31, 2012. After assessing the market
value of our inventory on hand at year-end, management determined that
significant write-downs were appropriate in 2012 and in 2013. In light of these
findings, disappointing operating results and weakened cash position, the
Company adopted plans and began implementation in early 2013 to rebrand the
Company and expand the operations with the objective of rebranding the company
to a broader customer base with a focus on e-commerce and retail channels.
 
While progress has been made on the 2013 plan, overall results have been
disappointing and equity capital goals have fallen short of target. Accordingly,
management has adjusted and expanded their plans for 2014 and can be summarized
as follows:
 
1. Reposition the brand to support our customer’s active lifestyles
 
2. Reduced quantity of inventory purchases of our branded product
 
3. Offering third-party brands that enhance and complement the brand
 
4. Sourcing more product from North American production facilities
 
5. Fabric differentiation
 
6. Enhanced retail store experience incorporating virtual shopping
 
7. Enhanced web experience and target markets
 
8. Liquidation of slow-moving and excess inventories
 
9. Explore license agreements to accelerate growth
 
10. Continue to focus on equity and debt capital raising
 
11. Increase opening of new physical retail stores including outlets
 
12. Develop and evaluate an acquisition strategy, commence implementation if
viable
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
While we continue to believe that our wholesale channel will play a major role
in our long-term growth plans, we also anticipate that we will need to shift our
growth strategy in the near term and place greater emphasis on developing our
brand through our retail and e-commerce channels.
 
Management’s plans in 2013 was to seek additional capital to support and expand
its operations and raised a total of $3,713,954 (including conversion of a
$195,000 note payable) of capital and $499,934 from the proceeds of a note
payable during 2013. Additional amounts were raised in February 2014 totaling
$1,334,683 through the issuance of equity securities as discussed in Note 10 to
the condensed financial statements, and in May 2014, we raised gross proceeds
totaling $3,160,000 as discussed in Note 15 to the condensed financial
statements. While management plans to generate increasing revenues and to
continue financing our company through the issuances of additional equity
securities or debt instruments, there can be no assurance that sufficient
revenue or financing will occur to meet our cash needs for the next 12 months.
The ability to achieve our projected future operating results is based on a
number of assumptions which involve significant judgment and estimates, which
cannot be assured. If we are unable to achieve our projected operating results,
our liquidity could be adversely impacted and we may need to seek additional
sources of liquidity. Our operating results could adversely affect our ability
to raise additional capital to fund our operations and there is no assurance
that debt or equity financing will be available in sufficient amount, on
acceptable terms, or in a timely basis. Therefore, a continuation of our recent
historical operating results could result in our inability to continue as a
going concern.
 
SUMMARY OF QUARTERLY RESULTS
 
The following table sets out selected financial information for the Company for
its eight most recent quarters:



 
March 31, 2014
($)
December 31, 2013
($)
September 30, 2013
($)
June 30, 2013
($)
Revenues
$297,946
263,827
216,895
$295,912
Gross Profit (loss)
39,324
(357,306)
66,415
105,912
Operating Expenses
867,811
1,383,342
1,193,716
1,248,380
Other
23,840
2,000
nil
nil
Net Loss
(852,327)
(1,742,648)
(1,127,301)
(1,142,468)
Loss per Share
(Basic and Diluted)
(0.01)
(0.03)
(0.02)
(0.02)
 
March 31, 2013
($)
December 31, 2012
($)
September 30, 2012
($)
June 30, 2012
($)
Revenue
$387,692
433,792
$243,541
$107,522
Gross Profit (loss)
112,322
(1,276,606)
87,509
45,726
Operating Expenses
1,464,761
2,265,414
2,025,133
2,481,523
Other
517
1,500
nil
nil
Net Loss
(1,352,956)
(3,543,520)
(1,937,624)
(2,435,797)
Loss per Share
(Basic and Diluted)
(0.03)
(0.01)
(0.05)
(0.06)

 
Our Las Vegas, Nevada store was opened in October 2012 and it was closed in late
February 2014. Our Seattle, Washington store was open in late December 2013 as a
temporary store and operated for the full 2014 quarter.
 
During the fourth quarter of 2012, under prior leadership, we identified
specific inventories to sell through our wholesale channel at closeout prices.
We generated approximately $125,000 in the three months ended June 30, 2013 and
$105,000 in the three months ended March 31, 2013 due to a closeout sale.
 
As of December 31, 2012, we assessed the market value of a significant portion
of its inventory on hand and determined that the market value was significantly
less than its cost. As such, we recorded a lower of cost-or-market (“LCM”)
adjustment of $1,401,220 in December 2012.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
As of December 31, 2013, we assessed the market value of a significant portion
of our inventory on hand and determined that the market value was significantly
less than its cost. As such, we recorded LCM adjustment of $387,947 in December
2013.
 
The decrease in operating expenses is primarily due to cost cutting measures
taken by management to decrease our spend on general and administrative
expenses.
 
DISCUSSION OF OPERATIONS
 
Three Months Ended March 31, 2014 Compared to the Three Months Ended March 31,
2013
 
Revenue
 
Revenues during the three months ended March 31, 2014 and 2013 were $ 297,946
and $387,692, respectively. The decrease is primarily due to generating $83,718
less retail sales in 2014 compared to the comparable period in 2013. Our Las
Vegas, Nevada store was closed in late February 2014 and accordingly generated
less sales compared to operating a full quarter in 2013. Our Seattle, Washington
store was open in late December 2013 as a temporary store and operated for the
full 2014 quarter.
 
Cost of Goods Sold
 
Cost of goods sold during the three months ended March 31, 2014 and 2013 were
$258,622 and $275,370, respectively.  The decrease in cost of goods sold for
2014 is primarily due to lower sales in 2014.
 
Gross Profit
 
Gross profit during the three months ended March 31, 2014 and 2013 was $39,324
and $112,322, respectively.        Gross margins were negatively impacted
primarily due to decrease selling prices management deemed necessary to
liquidate excess inventories.
 
The table below presents our actual results by operating segment, as they relate
to its revenue, cost of goods sold, gross (loss) profit and gross margin. The
closeout sale described above is included within Wholesale, as we closed out the
related goods through our wholesale channel. Factory surcharges and excess
inventory write-offs are included in Other.
 
Three months ended March 31, 2014

         
Segment
                   
Wholesale
   
Retail
   
Ecommerce
   
Total
   
Revenue
  $ 151,390     $ 57,296     $ 89,260     $ 297,946    
Cost of goods sold
    144,328       41,364       72,930       258,622    
Gross profit
  $ 7,062     $ 15,932     $ 16,330     $ 39,324    
Gross margin
    5 %        28 %       18 %       13 %     

 
Three months ended March 31, 2013

         
Segment
                 
Wholesale
   
Retail
   
Ecommerce
   
Other
   
Total
 
Revenue
  $ 169,496     $ 141,013     $ 77,183     $ -     $ 387,692  
Cost of goods sold
    146,706       54,804       49,211       24,649       275,370  
Gross profit (loss)
  $ 22,790     $ 86,209     $ 27,972     $ (24,649 )   $ 112,322  
Gross margin
    13 %        61 %       36 %               29 %   

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Selling and Marketing Costs
 
We incurred $177,985 and $409,936 in selling and marketing expenses during the
three months ended March 31, 2014 and 2013, respectively. Expenses during these
periods were incurred to generate sales and create awareness and demand for our
products through sports marketing agreements, product seeding, digital marketing
and social media. The decrease is primarily related to expense reductions in the
areas of staff and contractor expenses, direct advertising, consulting fees, and
travel and entertainment expenses.
 
Product Creation Costs
 
During the three months ended March 31, 2014, we incurred product creation
expenses of $60,249 compared to $137,043 during the three months ended March 31,
2013. The decrease is primarily related to expense reductions in the areas of
contractor expenses and consulting fees.
 
General and Administrative Costs
 
General and administrative expenses for the three months ended March 31, 2014
were $629,577 compared to $917,782 for the three months ended March 31, 2013.
The decrease is primarily related to expense reductions in the areas of staff
and contractor expenses, professional fees, investor relations, and depreciation
and amortization, offset by an increase in travel and entertainment expenses.
 
Interest expense
 
Interest expense was $23,840 and $517 for the three months ended March 31, 2014
and 2013, respectively.  The increase in interest expense was primarily due to
the note payable entered into during late December 2013.  The interest only note
has a maturity date of January 1, 2015 and bears interest of 15% per annum,
which is payable quarterly, and is secured by all of the assets of the Company.
In connection with the issuance of the note, the Company issued warrants to
purchase up to 300,000 share of common stock at an exercise price of $0.25 per
share until January 1, 2015.
 
Net Loss
 
As a result of the above, our net loss for the three months ended March 31, 2014
was $852,327 as compared to a loss of $1,352,956 for the comparable 2013 period.
 
LIQUIDITY AND CAPITAL RESOURCES
 
Financial Condition
 
As of March 31, 2014, we had current assets of $1,644,633, current liabilities
of $1,919,869 and a working capital deficit of $275,236 compared to current
assets of $1,378,984, current liabilities of $1,744,771 and working capital
deficit of $365,787 at December 31, 2013.
 
Our cash balance as of March 31, 2014 was $251,977 compared to $252,153 at
December 31, 2013. In the three months ended March 31, 2014, we raised
$1,334,683 (including conversion of $130,000 in loans), net of direct offering
costs. In the three months ended March 31, 2013, we raised $1,377,855, net of
direct offering cost.
 
On August 10, 2012, our shares began trading on the TSX Venture Stock Exchange
under the ticker symbol RYU and we continue to be listed on the OTCQB under the
ticker symbol RYUN.
 
Our financial statements have been prepared assuming that we will continue as a
going concern.  We have incurred recurring net losses, negative cash flows from
operations, and accumulated deficit which raise substantial doubt about our
Company’s ability to continue as a going concern.   Management has developed
plans concerning these matters which are discussed in Note 2 to the condensed
financial statements.  The condensed financial statements do not include any
adjustments that might results from the outcome of this uncertainty.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Operating Activities
 
During the three months ended March 31, 2014, we used cash in the amount of
$978,701 in operating activities.        The principal adjustments to reconcile
the net loss of $852,327 to net cash used in operating activities a decrease in
due to factor of $114,236, a reduction of inventory of $164,168, and a decrease
in accounts payable and accrued liabilities of $194,340. Depreciation and
amortization during the three months ended March 31, 2014 totaled $10,077.
 
By comparison, during the three months ended March 31, 2013, we used cash in the
amount of $1,329,836 in operating activities. The major components of operating
activities include a net loss of $1,352,956, offset by share-based compensation
of $176,746, a decrease in due to factor of $103,642 and a decrease in accounts
payable and accrued liabilities of $123,894. Depreciation and amortization
during the quarter ended March 31, 2013 totaled $45,153.
 
Investing Activities
 
Net cash used in investing activities was $55,906 during the three months ended
March 31, 2014. Investing activities during the period were $55,906 for property
and equipment, attributed to the Seattle Washington retail store. Net cash used
in investing activities was $11,895 during the three months ended March 31,
2013.     Investing activities during the period included $4,501 for property
and equipment, $7,394 for intangible assets, which included the development of
patents and trademarks.
 
Financing Activities
 
During the three months ended March 31, 2014, we paid $2,636 towards capital
lease obligations and received gross proceeds from the sale of common stock and
warrants of $1,334,683, including $130,000 of notes payable paid by issuance of
common stock and warrants, of which $167,616 was paid in offering costs for net
cash provided by financing activities of $1,034,431.
 
During the three months ended March 31, 2013, we paid $3,000 towards capital
lease obligations and received gross proceeds from the sale of common stock and
warrants of $1,450,000, of which $72,145 was paid in offering costs for net cash
provided by financing activities of $1,374,855.
 
Liquidity
 
We commenced operations as a development stage enterprise in 2009 and have
incurred losses from inception.        As shown in the accompanying financial
statements, we incurred a net loss of $852,327 in 2014, had a working capital
deficit of $275,236 as of March 31, 2014, and had net cash used in operating
activities of $978,701 during the three months ended March 31, 2014.
 
As of March 31, 2014, our cash balance was $251,977, and management determined
that the Company would have to raise significant additional equity and or debt
capital during the remainder of 2014 in order to support current operations and
planned development. These factors raise substantial doubt as to our ability
continue as a going concern.


Contractual Commitments
 
The following table presents our non-cancelable contractual commitments:



   
2014
   
2015
   
2016
   
2017
   
2018
   
Thereafter
 
Inventory purchase  obligations (1)
 
$
353,207
                               
Operating leases (2)
 
$
103,990
   
$
132,563
   
$
134,162
   
$
135,808
   
$
125,914
   
$
0
 
Capital lease (2)
 
$
8,189
   
$
11,115
   
$
11,314
   
$
11,516
   
$
11,723
   
$
36,012
 

  
(1)
See inventory purchase obligations in Note 12 to condensed Financial Statements.
  
(2)
See operating and capital leases in Note 12 to condensed Financial Statements.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
OFF-BALANCE SHEET ARRANGEMENTS
 
We do not have any off-balance sheet arrangements, financings, or other
relationships with unconsolidated entities or other persons, also known as
“special purpose entities” (SPEs).
 
RELATED PARTY TRANSACTIONS
 
During 2013, the Company was advanced funds totaling $130,000 from a related
party in anticipation of participating in a private placement financing. Under
the terms of the private placement subscription agreement, the Company is
entitled to utilize the proceeds as an interest free loan until the subscription
is accepted and the certificates delivered. The advances were paid through the
issuance of common stock and warrants as part of the February 2014 equity raise
as further described in Note 10.
 
In January 2013, the Company granted 500,000 stock options for services to a
third-party consultant that is wholly owned by a former member of the Company’s
Board of Directors. The options vest over a one-year period and will expire if
unexercised, ten years from the date of grant. The fair value of these options
on grant date was $227,101. The Company used the Black-Scholes-pricing model to
determine the fair value of the options. For the three months ended March 31,
2013, total expense related to this transaction was $38,461.
 
During the three months ended March 31, 2013, the Company contracted with an
investor relations consulting entity, which is 50% owned by a member of the
Company’s Board of Directors. During the three months ended March 31, 2013, the
Company issued 100,000 stock warrants to this entity, with a fair value of
$30,020. For the three months ended March 31, 2013, total expense related to
this transaction was $30,020.
 
PROPOSED TRANSACTIONS
 
The Company has no proposed transaction as of the date of this MD&A.
 
RECENT ACCOUNTING PRONOUNCEMENTS


Our significant accounting policies are summarized in Note 3 in the Company’s
annual report on Form 10-K for the year ended December 31, 2013. While all these
significant accounting policies impact our financial condition and results of
operations, we view certain of these policies as critical. Policies determined
to be critical are those policies that have the most significant impact on our
financial statements and require management to use a greater degree of judgment
and estimates. Actual results may differ from those estimates. Our management
believes that given current facts and circumstances, it is unlikely that
applying any other reasonable judgments or estimate methodologies would affect
our results of operations, financial position or liquidity for the periods
presented in this report.
 
We believe the following critical accounting policies and procedures, among
others, affect our more significant judgments and estimates used in the
preparation of our consolidated financial statements:
 
Inventory
 
Inventory is valued on a lower of cost or market basis based upon the weighted
average method of inventory costing.  Market value is estimated based upon
assumptions made about future demand and retail market conditions.  If we
determine that the estimated market value of our inventory is less than the
carrying value of such inventory, we record a charge to cost of goods sold to
reflect the lower of cost or market.  The market value estimates are based on a
number of factors, including assumptions and estimates for projected sales and
other operating performance measures. Changes in estimates or the application of
alternative assumptions could produce significantly different results. These
assumptions and estimates may change in the future due to changes in economic
conditions, changes in our ability to meet sales and profitability objectives or
changes in our business operations or strategic direction.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Impairment of Long-Lived Assets


Long-lived assets are amortized over their estimated useful lives and are
measured for impairment only when events or circumstances indicate the carrying
value may be impaired. In these cases, we estimate the future undiscounted cash
flows to be derived from the asset or asset group to determine whether a
potential impairment exists. If the sum of the estimated undiscounted cash flows
is less than the carrying value of the asset, we recognize an impairment loss,
measured as the amount by which the carrying value exceeds the estimated fair
value of the asset.


We review and test our intangible assets with indefinite useful lives for
impairment in the fourth quarter of each year and when events or changes in
circumstances indicate that the carrying amount of such assets may be impaired.
Our intangible assets with indefinite lives consist of trademarks and domain
name. In the impairment tests for trademarks and domain name, we compare the
estimated fair value of each asset to its carrying amount. The fair values are
generally estimated using a discounted cash flow model under the income
approach. If the carrying amount of the asset exceeds its estimated fair value,
we calculate impairment as the excess of carrying amount over the estimate of
fair value.


If events or circumstances indicate the carrying value of intangible assets with
finite lives may be impaired, we estimate the future undiscounted cash flows to
be derived from the asset or asset group to determine whether a potential
impairment exists. If the sum of the estimated undiscounted cash flows is less
than the carrying value of the asset, we recognize an impairment loss, measured
as the amount by which the carrying value exceeds the estimated fair value of
the asset.


Impairment charges are classified as a component of operating expenses. The
impairment tests and related fair value estimates are based on a number of
factors, including assumptions and estimates for projected sales, income, cash
flows, discount rates, remaining useful lives and other operating performance
measures. Changes in estimates or the application of alternative assumptions
could produce significantly different results. These assumptions and estimates
may change in the future due to changes in economic conditions, changes in our
ability to meet sales and profitability objectives or changes in our business
operations or strategic direction.
 
Revenue Recognition
 
We recognize product revenue when persuasive evidence of an arrangement exists,
when title passes and the risks and reward of ownership have passed to the
customer, the fee is fixed or determinable, and collectability is probable.
 
Revenue is recorded net of discounts and an allowance for estimated returns. The
allowance for estimated returns related to web sales and retail sales is
currently 3% of sales based on our return policy on our direct-to-consumer
sales. The allowance for estimated returns related to wholesale sales is
currently 4% based on our historical wholesale customer returns. The allowance
is reflected as an accrued liability on the balance sheet.
 
 
Share-Based Payments
 
We estimate the cost of share-based payments to employees based on the award’s
fair value on the grant date and recognize the associated expense ratably over
the requisite period.  The estimated cost is derived using the Black-Scholes
option-pricing model, which includes assumptions that are highly subjective. We
may adjust these assumptions periodically to reflect changes in market
conditions and historical experience.  Consequently, expenses reported for
share-based payments to employees in the future may differ significantly from
those reported in the current period.
 
When estimating fair value, we have considered the following variables:
 

 
•
The risk-free interest rate assumption is based on the U.S. Treasury yield for a
period consistent with the expected term of the option in effect at the time of
the grant.

 

 
•
We have not paid any dividends on common stock since our inception and do not
anticipate paying dividends on our common stock in the foreseeable future.

 

 
•
The expected life of the award is computed using the “simplified” method as
permitted under the provisions of Staff Accounting Bulletin (“SAB”) 107.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 

 
•
The expected volatility is based on the historical volatility of our common
stock based on the daily quoted closing trading prices and comparison to peer
data.

 

 
•
The forfeiture rate is based on an estimate of awards not expected to fully
vest.

 
The straight-line attribution method is used for awards that include vesting
provisions.  If an award is granted, but vesting does not occur, any previously
recognized expense is reversed in the period in which the termination of service
occurs.
 
We measure the fair value of share-based payments to non-employees at the
measurement date, which occurs at the earlier of the date performance commitment
is reached or performance is completed.  Recognition of share-based payments
occurs as services are received.  We treat fully-vested, non-forfeitable shares
issued to non-employees in the same manner as if it had paid for the services
received with cash.  Unvested, forfeitable shares are accounted for as unissued
until the point vesting occurs.
 
Regarding warrants issued in connection with stock offerings and those issued to
non-employees as consideration for services, the Company’s warrant contracts are
accounted for in accordance with Financial Accounting Standards Board (“FASB”)
Accounting Standards Codification 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity . All such warrant agreements contain fixed strike prices
and number of shares that may be issued at the fixed strike price, and do not
contain exercise contingencies that adjust the strike price or number of shares
issuable upon settlement of the warrants. All such warrant agreements are
exercisable at the option of the holder and settled in shares of our company.
All such warrant agreements are initially measured at fair value on the grant
date and accounted for as part of permanent equity.
 
RISK FACTORS


If we do not obtain additional financing our business may fail.
 
As of March 31, 2014, we had cash and cash equivalents in the approximate amount
of $251,977 and a net loss of $852,327 for the three months ended March 31,
2014.  As such, we will require additional financing in the very near future to
sustain our business operations. We currently do not have any arrangements for
such financing and we may not be able to obtain financing when required. The
decline in the price of our shares and our poor credit history has and will
impact our ability to obtain future financing. Obtaining additional financing
would be subject to a number of factors, including our ability to initially
attract investments prior to substantial revenue generation, and thereafter our
ability to grow our brand. We can provide investors with no assurance that we
will ever achieve profitable operations, and thus we face a high risk of
business failure. Our ability to achieve and maintain profitability and positive
cash flow is dependent upon:
·

 
·
Our ability to market and sell our product to the levels anticipated;
 
·
our ability to generate profits from the sale of those products; and
 
·
our ability to create a successful brand.



We have a history of operating losses and negative cash flow that will continue
into the foreseeable future. If we fail to execute our strategy to achieve and
maintain profitability in the future, investors could lose confidence in the
value of our common shares, which could cause our stock price to further decline
and adversely affect our ability to raise additional capital. If we fail to
obtain additional short-term financing, we would not have adequate liquidity to
fund our operations, would not be able to continue as a going concern and could
be forced to seek relief through a filing under U.S. Bankruptcy Code.


Our cash flow problems have caused us to be delinquent in payments to vendors
and other creditors.


Our lack of financial resources has caused us to delay payment of our
obligations as they became due in the ordinary course of our business.  Such
delays have damaged some of our vendor and professional relationships, and have
caused us to incur additional expenses in the payment of late charges and
penalties.  As of March 31, 2014, we had current liabilities of $1,919,869 of
which a significant portion was and remains past due.  If we are unable to make
timely future payments to our vendors or repair the relationships with our
current vendors, we may be unable to find vendors suitable to us.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Our failure to comply with the agreements relating to our outstanding
indebtedness, including as a result of events beyond our control, could result
in an event of default that could materially and adversely affect our results of
operations and our financial condition.


On December 9, 2013, we issued a promissory note to one investor in the amount
of $500,000, which is secured against all of our property and is due in full on
January 1, 2015. If there were an event of default under this note or any of the
agreements relating to our outstanding indebtedness, the holders of the
defaulted debt could cause all amounts outstanding with respect to that debt to
be due and payable immediately. Our assets or cash flow may not be sufficient to
fully repay borrowings under our outstanding debt instruments if accelerated
upon an event of default. Further, if we are unable to repay, refinance or
restructure our indebtedness under our secured debt, the holders of such debt
could proceed against the collateral securing that indebtedness. In addition,
any event of default or declaration of acceleration under one debt instrument
could also result in an event of default under one or more of our other debt
instruments. Last, we could be forced into bankruptcy or liquidation. As a
result, any default by us on our indebtedness could have a material adverse
effect on our business and could impact our ability to make payments under the
notes.
 
Because of the unique difficulties and uncertainties inherent in the apparel
business, we face a high risk of business failure.
 
Potential investors should be aware of the difficulties normally encountered by
apparel companies and the high rate of failure of such enterprises. The
likelihood of success must be considered in light of the problems, expenses,
difficulties, complications and delays encountered in connection with the
design, manufacture and sale of the products that we plan to offer, as well as
the highly competitive landscape of the apparel industry. These potential
problems include, but are not limited to, unanticipated problems relating to
manufacturing and sales, lack of branding and marketing traction with consumers,
and additional costs and expenses that may exceed current estimates.
 
Our success depends on our ability to maintain the value and reputation of our
brand.


Our success depends on the value and reputation of our brand. Our brand is
integral to our business as well as to the implementation of our strategies for
expanding our business. We have repositioned and will continue to reposition our
brand from primarily targeting a mixed martial arts consumer to a broader
performance and lifestyle consumer. The market’s acceptance of our repositioned
brand is a key factor to our success. Maintaining, promoting and positioning our
brand will depend largely on the success of our marketing and merchandising
efforts and our ability to provide a consistent, high quality guest experience.
We rely on social media, as one of our marketing strategies, to have a positive
impact on both our brand value and reputation. Our brand could be adversely
affected if we fail to achieve these objectives or if our public image or
reputation were to be tarnished by negative publicity. Negative publicity
regarding the production methods of any of our suppliers or manufacturers could
adversely affect our reputation and sales and force us to locate alternative
suppliers or manufacturing sources.


An economic downturn or economic uncertainty in our key markets may adversely
affect consumer discretionary spending and demand for our products.
  
Many of our products may be considered discretionary items for consumers.
Factors affecting the level of consumer spending for such discretionary items
include general economic conditions, particularly those in North America and
other factors such as consumer confidence in future economic conditions, fears
of recession, the availability of consumer credit, levels of unemployment, tax
rates and the cost of consumer credit. As global economic conditions continue to
be volatile or economic uncertainty remains, trends in consumer discretionary
spending also remain unpredictable and subject to reductions due to credit
constraints and uncertainties about the future. The current volatility in the
United States economy in particular has resulted in an overall slowing in growth
in the retail sector because of decreased consumer spending, which may remain
depressed for the foreseeable future. These unfavorable economic conditions may
lead consumers to delay or reduce purchase of our products. Consumer demand for
our products may not reach our sales targets, or may decline, when there is an
economic downturn or economic uncertainty in our key markets, particularly in
North America. Our sensitivity to economic cycles and any related fluctuation in
consumer demand may have a material adverse effect on our financial condition.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Our sales and profitability may decline as a result of increasing product costs
and decreasing selling prices.


Our business is subject to significant pressure on pricing and costs caused by
many factors, including intense competition, constrained sourcing capacity and
related inflationary pressure, pressure from consumers to reduce the prices we
charge for our products and changes in consumer demand. These factors may cause
us to experience increased costs, reduce our sales prices to consumers or
experience reduced sales in response to increased prices, any of which could
cause our operating margin to decline if we are unable to offset these factors
with reductions in operating costs and could have a material adverse effect on
our financial conditions, operating results and cash flows.
 


If we are unable to anticipate consumer preferences and successfully develop and
introduce new, innovative and updated products, we may not be able to achieve
profitability.


Our success depends on our ability to identify and originate product trends as
well as to anticipate and react to changing consumer demands in a timely manner.
All of our products are subject to changing consumer preferences that cannot be
predicted with certainty. If we are unable to introduce new products or novel
technologies in a timely manner or our new products or technologies are not
accepted by our customers, our competitors may introduce similar products in a
more timely fashion, which could hurt our goal to be viewed as a leader in
apparel innovation. Our new products may not receive consumer acceptance as
consumer preferences could shift rapidly to different types of apparel or away
from these types of products altogether, and our future success depends in part
on our ability to anticipate and respond to these changes. Failure to anticipate
and respond in a timely manner to changing consumer preferences could lead to,
among other things, lower sales, excess inventory levels, and further
deterioration of operating results. Even if we are successful in anticipating
consumer preferences, our ability to adequately react to and address those
preferences will in part depend upon our continued ability to develop and
introduce innovative, high-quality products. Our failure to effectively
introduce new products that are accepted by consumers could result in a decrease
in net revenue and excess inventory levels, which could have a material adverse
effect on our financial condition.
  
Our results of operations could be materially harmed if we are unable to
accurately forecast customer demand for our products.


To ensure adequate inventory supply, we must forecast inventory needs and place
orders with our manufacturers based on our estimates of future demand for
particular products. Our ability to accurately forecast demand for our products
could be affected by many factors, including our ability to raise sufficient
equity or debt capital in a timely manner, an increase or decrease in customer
demand for our products or for products of our competitors, our failure to
accurately forecast customer acceptance of new products, product introductions
by competitors, unanticipated changes in general market conditions, and
weakening of economic conditions or consumer confidence in future economic
conditions. If we fail to accurately forecast customer demand, we may experience
excess inventory levels or a shortage of products available for sale in our
stores or for delivery to customers.


Inventory levels in excess of customer demand or purchased in excess quantities,
may result in inventory write-downs or write-offs and the sale of excess
inventory at discounted prices, which would cause our gross margin to suffer and
could impair the strength and exclusivity of our brand.  Conversely, if we
underestimate customer demand for our products, our manufacturers may not be
able to deliver products to meet our requirements, and this could result in
damage to our reputation and customer relationships.
  
The fluctuating cost of raw materials could increase our cost of goods sold and
cause our results of operations and financial condition to suffer.


Our costs for raw materials are affected by, among other things, weather,
consumer demand, speculation on the commodities market, the relative valuations
and fluctuations of the currencies of producer versus consumer countries, and
other factors that are generally unpredictable and beyond our control. Increases
in the cost of raw materials or the prices we pay for our cotton yarn and
cotton-based textiles, could have a material adverse effect on our cost of goods
sold, results of operations, financial condition and cash flows.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
We rely on third-party suppliers to provide fabrics for and to produce our
products, and we have limited control over them and may not be able to obtain
quality products on a timely basis or in sufficient quantity.


We do not manufacture our products or the raw materials for them and rely
instead on third-party suppliers.  Due to our financial condition, we have
delayed payments to our manufactures, which has had a negative impact on our
relationships with them.   If we fail to make or delay payments to our
manufactures, those manufactures may refuse to work for us and we may have
difficulties finding other manufactures that are willing to make our products on
terms acceptable to us or which are competitive in the marketplace.


Many of the specialty fabrics used in our products are technically advanced
textile products developed and manufactured by third parties and may be
available, in the short-term, from only one or a very limited number of sources.
We have no long-term contracts with our suppliers or manufacturing sources, and
we compete with other companies for fabrics, raw materials, production and
import quota capacity.
 
We have occasionally received, and may in the future continue to receive,
shipments of products that fail to comply with our technical specifications or
that fail to conform to our quality control standards. We have also received,
and may in the future continue to receive, products that meet our technical
specifications but that are nonetheless unacceptable to us. Under these
circumstances, unless we are able to obtain replacement products in a timely
manner, we risk the loss of net revenue resulting from the inability to sell
those products and related increased administrative and shipping costs.
Additionally, if defects in the manufacture of our products are not discovered
until after such products are purchased by our customers, our customers could
lose confidence in the technical attributes of our products and our results of
operations could suffer and our business could be harmed.


We may in the future experience a significant disruption in the supply of
fabrics or raw materials from current sources and we may be unable to locate
alternative materials suppliers of comparable quality at an acceptable price, or
at all. In addition, if we experience significant increased demand, or if we
need to replace an existing supplier or manufacturer, we may be unable to locate
additional supplies of fabrics or raw materials or additional manufacturing
capacity on terms that are acceptable to us, or at all, or we may be unable to
locate any supplier or manufacturer with sufficient capacity to meet our
requirements or to fill our orders in a timely manner. Identifying a suitable
supplier is an involved process that requires us to become satisfied with its
quality control, responsiveness and service, financial stability and labor and
other ethical practices. Even if we are able to expand existing or find new
manufacturing or fabric sources, we may encounter delays in production and added
costs as a result of the time it takes to train our suppliers and manufacturers
in our methods, products and quality control standards. Delays related to
supplier changes could also arise due to an increase in shipping times if new
suppliers are located farther away from our markets or from other participants
in our supply chain. Any delays, interruption or increased costs in the supply
of fabric or manufacture of our products could have an adverse effect on our
ability to meet customer demand for our products and our results in lower net
revenue and income from operations both in the short and long term.
 
 Our reliance on third-party providers for all warehouse and fulfillment
functions reduces our ability to control the warehousing and fulfillment
processes, which could harm our sales, reputation, and overall business.


We have entered into an agreement to outsource most of our warehouse and
fulfillment functions to third-party providers where our inventory is held at
sites managed by an independent contractor who will then perform most of our
warehousing, packaging and fulfillment services. We depend on independent
contractor fulfillers to properly fulfill customer orders in a timely manner and
to properly protect our inventories. The contractor's failure to ship products
to customers in a timely manner, to meet the required quality standards, to
correctly fulfill orders, to maintain appropriate levels of inventory, or to
provide adequate security measures and protections against excess shrinkage
could cause us to miss delivery date requirements of our customers or incur
increased expense to replace or replenish lost or damaged inventory or inventory
shortfall.  The failure to make timely and proper deliveries may cause our
customers to cancel orders, refuse to accept deliveries, impose non-compliance
charges through invoice deductions or other charge-backs, demand reduced prices
or reduce future orders, any of which could harm our sales, reputation and
overall profitability. Our excess inventory held at these facilities may be
damaged due to the length of time that they are at the facility, which may not
be covered by the contractor or our insurance.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
We operate in a highly competitive market and the size and resources of some of
our competitors may allow them to compete more effectively than we can,
resulting in a decrease in our net revenue.


The market for apparel is highly competitive. Competition may result in pricing
pressures, reduced profit margins or lost market share or a failure to grow our
market share, any of which could substantially harm our business and results of
operations. We compete directly against wholesalers and direct retailers of
athletic apparel, including large, diversified apparel companies with
substantial market share and established companies expanding their production
and marketing of technical athletic apparel, as well as against retailers
specifically focused on athletic, active, lifestyle, and other categories
of  apparel. We also face competition from wholesalers and direct retailers of
traditional commodity athletic apparel, such as cotton T-shirts and sweatshirts.
Many of our competitors are large apparel and sporting goods companies with
strong worldwide brand recognition, such as Nike, Inc., Lululemon Athletica
Inc., adidas AG, which includes the adidas and Reebok brands, and The Gap, Inc.,
which includes the Athleta brand. Because of the fragmented nature of the
industry, we also compete with other apparel sellers. Many of our competitors
have significant competitive advantages, including longer operating histories,
larger and broader customer bases, more established relationships with a broader
set of suppliers, greater brand recognition and greater financial, research and
development, store development, marketing, distribution and other resources than
we do. In addition, our athletic and other categories of apparel are sold at a
price premium to comparable apparel.
 
Our competitors may be able to achieve and maintain brand awareness and market
share more quickly and effectively than we can. Many of our competitors promote
their brands through traditional forms of advertising, such as print media and
television commercials, and through celebrity endorsements, and have substantial
resources to devote to such efforts. Our competitors may also create and
maintain brand awareness using traditional forms of advertising more quickly
than we can. Our competitors may also be able to increase sales in their new and
existing markets faster than we do by emphasizing different distribution
channels than we do, such as catalog sales or an extensive franchise network, as
opposed to distribution through retail stores, wholesale or internet, and many
of our competitors have substantial resources to devote toward increasing sales
in such ways.


In addition, because we own no patents or exclusive intellectual property rights
in the technology, fabrics or processes underlying our products, our current and
future competitors are able to manufacture and sell products with performance
characteristics, fabrication techniques and styling similar to our products.


Our fabrics and manufacturing technology are not patented and can be imitated by
our competitors.


The intellectual property rights in the technology, fabrics and processes used
to manufacture our products are owned or controlled by our suppliers and are
generally not unique to us. Our ability to obtain intellectual property
protection for our products is therefore limited and we currently own no patents
or exclusive intellectual property rights in the technology, fabrics or
processes underlying our products. As a result, our current and future
competitors are able to manufacture and sell products with performance
characteristics, fabrics and styling similar to our products. Because many of
our competitors have significantly greater financial, distribution, marketing
and other resources than we do, they may be able to manufacture and sell
products based on our fabrics and manufacturing technology at lower prices than
we can. If our competitors do sell similar products to ours at lower prices, our
net revenue and profitability could suffer.


Our failure or inability to protect our intellectual property rights could
diminish the value of our brand and weaken our competitive position.


We currently rely on a combination of copyright, trademark, trade dress and
unfair competition laws, as well as confidentiality procedures and licensing
arrangements, to establish and protect our intellectual property rights. We
cannot assure you that the steps taken by us to protect our intellectual
property rights will be adequate to prevent infringement of such rights by
others, including imitation of our products and misappropriation of our brand.
In addition, intellectual property protection may be unavailable or limited in
some foreign countries where laws or law enforcement practices may not protect
our intellectual property rights as fully as in the United States or Canada, and
it may be more difficult for us to successfully challenge the use of our
intellectual property rights by other parties in these countries. If we fail to
protect and maintain our intellectual property rights, the value of our brand
could be diminished and our competitive position may suffer.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
We may not be able to successfully open profitable new store locations in a
timely manner, if at all, which could harm our results of operations.


Our growth will depend on our ability to successfully open and operate new
stores. Sales at these stores are derived, in part, from the volume of foot
traffic in these locations. Our ability to successfully open and operate new
stores depends on many factors, including, among others, our ability to:



 
•
Identify suitable store locations, the availability of which is outside of our
control;
  
•
negotiate acceptable lease terms, including desired tenant improvement
allowances;
 
•
hire, train and retain store personnel and field management;
 
•
immerse new store personnel and field management into our corporate culture;
 
•
source sufficient inventory levels; and
 
•
successfully integrate new stores into our existing operations and information
technology systems.

 
Successful new store openings may also be affected by our ability to initiate
our marketing efforts in advance of opening our first store in a new market. We
typically rely on our marketing efforts to build awareness of our brand and
demand for our products. There can be no assurance that we will be able to
successfully implement our marketing efforts in a particular market in a timely
manner, if at all. Additionally, we may be unsuccessful in identifying new
markets where our apparel and other products and brand image will be accepted or
the performance of our stores will be considered successful.
 
Our ability to source our merchandise profitably or at all could be hurt if new
trade restrictions are imposed or existing trade restrictions become more
burdensome.


The United States and the countries in which our products are produced or sold
internationally have imposed and may impose additional quotas, duties, tariffs,
or other restrictions or regulations, or may adversely adjust prevailing quota,
duty or tariff levels. We have expanded our relationships with suppliers outside
of China, which, among other things, has resulted in increased costs and
shipping times for some products. Countries impose, modify and remove tariffs
and other trade restrictions in response to a diverse array of factors,
including global and national economic and political conditions, which make it
impossible for us to predict future developments regarding tariffs and other
trade restrictions. Trade restrictions, including tariffs, quotas, embargoes,
safeguards and customs restrictions, could increase the cost or reduce the
supply of products available to us or may require us to modify our supply chain
organization or other current business practices, any of which could harm our
business, financial condition and results of operations


Our employees are critical to our success, and the loss of key personnel could
harm our business.
 
Our performance is substantially dependent on the continued services and
performance of our executive officers and other key personnel. We have an
employment agreement with our CEO, which is due to expire on December 31, 2014.
The agreement will automatically renew if neither party gives notice of
termination. We do not have any employment agreement with our CFO. No key man
life insurance has been purchased on any of our executive officers. Our
performance also depends on our ability to retain and motivate our officers. The
loss of the services of any of our officers could have a material adverse effect
on our business, prospects, financial condition and results of operations.


Our financial condition has caused us to lose key employees and we have
experienced a high turnover of employees. In addition, our financial condition
may prevent us from hiring additional key employees. The loss of the members of
our product design team have resulted in a loss of continuity in our product. As
a result of these factors, we may be unable to develop and introduce new
products successfully and in a cost-effective and timely manner, and any new
products we develop and offer may never achieve market acceptance. Competition
for such personnel is intense, and we cannot assure you that we will be
successful in attracting and retaining such personnel. The failure to attract
and retain the necessary technical, managerial and marketing personnel could
have a material adverse effect on our business, prospects, financial condition
and results of operations. Our future success also depends on our ability to
identify, attract, hire, train, retain and motivate other highly skilled
technical, managerial and marketing personnel.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
We are dependent on our information technology systems and third-party
servicers, and systems failures, interruptions or breaches of security could
have an adverse effect on our financial condition and results of operations.


Our business is dependent on the successful and uninterrupted functioning of our
information technology systems setup by third-party providers, as we outsource
many of our major systems. We rely on the controls of these provides in lieu of
controls set up by us. The failure of these systems, or the termination of a
third-party software license or service agreement on which any of these systems
is based, could interrupt our operations. Because our information technology and
telecommunications systems interface with and depend on third-party systems, we
could experience service denials if demand for such services exceeds capacity or
such third-party systems fail or experience interruptions.
 
Risks Relating to our Common Shares
 
Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s
penny stock regulations, which may limit our shareholders’ ability to buy and
sell our stock.
 
Our stock is a penny stock. The SEC has adopted Rule 15g-9 which generally
defines “penny stock” to be any equity security that has a market price (as
defined) of less than $5.00 per share or an exercise price of less than $5.00
per share, subject to certain exceptions. Our securities are covered by the
penny stock rules, which impose additional sales practice requirements on
broker-dealers who sell to persons other than established customers and
“accredited investors”. The term “accredited investor” refers generally to
institutions with assets in excess of $5,000,000 or individuals with a net worth
in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly
with their spouse. The penny stock rules require a broker-dealer, prior to a
transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document in a form prepared by the SEC, which
provides information about penny stocks and the nature and level of risks in the
penny stock market.
 
The broker-dealer also must provide the customer with current bid and offer
quotations for the penny stock, the compensation of the broker-dealer and its
salesperson in the transaction and monthly account statements showing the market
value of each penny stock held in the customer’s account. The bid and offer
quotations, and the broker-dealer and salesperson compensation information, must
be given to the customer orally or in writing prior to effecting the transaction
and must be given to the customer in writing before or with the customer’s
confirmation. In addition, the penny stock rules require that prior to a
transaction in a penny stock not otherwise exempt from these rules, the
broker-dealer must make a special written determination that the penny stock is
a suitable investment for the purchaser and receive the purchaser’s written
agreement to the transaction. These disclosure requirements may have the effect
of reducing the level of trading activity in the secondary market for the stock
that is subject to these penny stock rules. Consequently, these penny stock
rules may affect the ability of broker-dealers to trade our securities. We
believe that the penny stock rules discourage investor interest in and limit the
marketability of our common shares.
 
The Financial Industry Regulatory Authority sales practice requirements may also
limit our shareholders’ ability to buy and sell our stock.


In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority, or “FINRA”, has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative low-priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative low-priced securities will not be
suitable for at least some customers. The FINRA requirements make it more
difficult for broker-dealers to recommend that their customers buy our common
shares, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for common shares.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
The exercise of outstanding options and warrants may have a dilutive effect on
the price of our common shares.
 
To the extent that outstanding stock options and warrants are exercised,
dilution to our shareholders will occur. Moreover, the terms upon which we will
be able to obtain additional equity capital may be adversely affected, since the
holders of the outstanding options and warrants can be expected to exercise them
at a time when we would, in all likelihood, be able to obtain any needed capital
on terms more favorable to us than the exercise terms provided by the
outstanding options and warrants.
 
We do not expect to pay dividends in the future. Any return on investment may be
limited to the value of our common shares.
 
We do not currently anticipate paying cash dividends in the foreseeable future.
The payment of dividends on our common shares will depend on earnings, financial
condition and other business and economic factors affecting it at such time as
the board of directors may consider relevant. Our current intention is to apply
net earnings, if any, in the foreseeable future to increasing our capital base
and development and marketing efforts. There can be no assurance that our
company will ever have sufficient earnings to declare and pay dividends to the
holders of our common shares, and in any event, a decision to declare and pay
dividends is at the sole discretion of our board of directors. If we do not pay
dividends, our common shares may be less valuable because a return on your
investment will only occur if its stock price appreciates.
 
DISCLOSURE OF OUTSTANDING SHARE DATA
 
The Company’s shares are quoted for trading on the OTCQB under the symbol
“RYUN”. As of May 29, 2014, the share capital of the Company was as follows:
 
As of May 29, 2014, the share capital of the Company was as follows:
 
Class of Shares
Par Value
Number Authorized
Number Issued
Common Shares
$0.001
500,000,000
107,873,500

 
Stock Option Plan
 
As at May 29, 2014, the following stock options were outstanding:


Number Outstanding
Exercise Price per Share
Expiry Date
6,376,420
US$0.21 to US$2.26
June 9, 2016 to September 16, 2013



 
Warrants
 
As at May 29, 2014, the following warrants were outstanding:


Number Outstanding
Exercise Price
Expiry Date
58,662,995
US$0.25 to US$1.80
July 31, 2014 to February 1, 2022

 
ADDITIONAL INFORMATION
 
The Company files annual and other reports and other information with Canadian
securities regulatory authorities and with the SEC in the United States. The
documents filed with the SEC are available to the public from the SEC’s website
at http://www.sec.gov. The documents filed with Canadian securities regulatory
authorities are available to the public at http://www.sedar.com.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
APPROVAL
 
The Board of Directors of the Company has approved the disclosure contained in
this interim Management Discussion and Analysis.
 
 
 
 
 
- 18 -

--------------------------------------------------------------------------------
